Per Curiam.
The plaintiff sets lip 9. right to recover on ÜM" grounds, 1st. Upon, his paper title-; .2di On'his possession.'. .- It is manifest there can- be no" gore between Sanders & Héermancds patent,- and that Called the Mine Partners patent) the' latter- is bounded on .the- former. All- the evidence shows,, (and it has not been'pretended on the argument,.) .that the premises, do- not lie within,.Sanders Sr HeermanCeU .patentit is equally Certain that a line called 'the Indian line, is-.the' well-known northern boundary- of that patent: indeed, in the patent to Reed,-this line is expressly recognised. The description of* the land granted by the 'Mine Partners patent, strongly corro* borates the location given by the defendants. The south line' is not a straight line-;'-'the Sanders S' Heerniance patent is a southerly boundary, so. far as it goes,'and then it becomes a'we's* terly boundary, which could not-, happen unless there wás'a deviatipn. in the lihe. The line. Set up by die .plain tiff, as the- south line of the Mine Partners patent,.is a straight line,iwfiich is in' direct opposition'-to the expressions, in that, grant. ' . '
It appears, pretty satisfactorily)'how the line set up by the plaintiff, ás the south .line off the Mine Partners patent, came'to be run as it. was. The'proprietors, many years since; laid out á ’tier Of water lots on'the river, extending four , miles back. These- were .straight lines, extending beyond.where 'the-south line of the--patent changed its course, and, ' therefore, not affecting the land lying, to the south of, this line; and ;the Sanders Sr Heermance patent,, confessedly, not extending north Of the Indian lipe, gave .rise to the idea that the -intermediate lands were a gore, and vacant, when, in truth, theró could be no such.thing.
If it were not .satisfactorily'explained how, and for what purpose, this line was run, it might be deemed a location by the ..patentees, of their south boundary, but the facts in the ease preelude this conclusión ; for it appears that they have' claimed, and exercised acts of. ownership over, what is called the gore. It follows that'the plaintiff has failed 'in showing a paper title to the premises, inasmuch as the premises are comprehended in an older patent to- the Mine Partners.. ■ If'other considerations were necessary t.o evince the plaintiff’s want of title, it is a strong circumstance, that since- the. erection of towns in this state’the tract of land called the great or Lower Mine Partners,, has been the boundary recognised by the legislature, between the town# *339©f.Poughkeepsie and Clinton, and the lands in question áre described in the designation as lying in C/mion..
As to the possessory right, it would be excessively uninteresting, if not disgusting, to go through and present the confused mass of evidence in relation to it; ' Suffice it to say, that none of th'e possessions, prior to those of the defendant’s father and of Thorn, áre definite ór continued, but are wholly' vague, equivocal arid uncertain; sometimes the possession is under the Mine Partners, and sometimes under Reed and Ludlow, and sometimes'the possessors are. mere intruders. Such a heterogeneous possession ought not to. avail against a clear paper title, in opposition,to that of the -léssors, as no immediate privity is pretqnded between the lessors and the defendants.
Judgment for the defendants. '